Order filed January 21, 2021.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00849-CV
                                    ____________

                     IN RE 4X INDUSTRIAL, LLC, Relator
                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-65517

                             ABATEMENT ORDER

      On December 22, 2020, relator 4X Industrial, LLC, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. Relator asks this court to order the Honorable Steven Kirkland, Judge of the
334th District Court, in Harris County, Texas, to set aside his December 13, 2020
order granting the motion to compel responses to real party in interest Russell
Marine, LLC’s first set of requests for production of documents to the extent the
order overrules relator’s objections to certain specified requests for production.

      Because Judge Kirkland ceased to hold the office of Judge of the 334th
District Court, Harris County, Texas, we are required to abate this mandamus
proceeding to permit the respondent’s successor, the Honorable Dawn Deshea
Rogers, to consider the decision regarding relator’s request for relief. See Tex. R.
App. P. 7.2(b); see also In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228
(Tex. 2008) (orig. proceeding) (“Mandamus will not issue against a new judge for
what a former one did.”).

      Therefore, we abate this proceeding, treat it as a closed case, and remove it
from the court’s active docket. This original proceeding is abated until February
22, 2021 to permit Judge Rogers to consider the order underlying relator’s request
for relief. On or before that date, Judge Rogers shall advise the court of the action
taken on relators’ request by filing a signed order reflecting her ruling concerning
relators’ request for relief with this court. The court will then consider a motion to
reinstate or dismiss the original proceeding, as appropriate.

                                   PER CURIAM

Panel consists of Justices Jewell, Poissant, and Wilson.